Citation Nr: 1123187	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  08-09 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1955 to March 1958 and from December 1958 to July 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bilateral hearing loss, evaluated as noncompensable, effective October 31, 2006.  

The Veteran testified before the undersigned at a video conference hearing in March 2010.  

The issue on appeal was last before the Board in May 2010 when it was remanded for additional evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Upon examination in January 2007 for VA, hearing loss disability was manifested by Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.

2.  Upon a private examination in July 2007, hearing loss disability was manifested by Level I hearing acuity in the right ear and Level IV hearing acuity in the left ear.

3.  Upon a private examination in March 2010, hearing loss disability was manifested by Level III hearing acuity in the right ear and Level II hearing acuity in the left ear. 

4.  Upon VA examination in October 2010, hearing loss disability was manifested by Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in December 2006, May 2008 and June 2010 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to an increased rating for his service-connected hearing loss.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim in the December 2006, May 2008 and June 2010 VCAA letters and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disability on appeal in the December 2006 VCAA letter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulations.  The Veteran has been afforded appropriate VA examinations.  The examinations were based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiners provided the Board with pertinent evidence regarding the status of the Veteran's hearing loss which is sufficient to accurately rate the issue on appeal.  The examiners provided the extent of pure tone decibel loss as well as speech discrimination scores.  The examiners also provided an opinion as to the effect of the hearing loss on the Veteran's employability and activities of daily living.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In May 2010, the Board remanded the hearing loss claim based on the holding of Kelly v. Brown, 7 Vet. App. 471 which had been interpreted as indicating that the Board is precluded from interpreting graphical data from audiological evaluations.  Subsequently, it has been determined that the Board is capable of interpreting this data and using it to rate hearing loss claims.  A remand in order to obtain an interpretation of the graphical audiological testing is not required in order to accurately adjudicate this claim.  The Board finds a remand for this information would not change the outcome of this decision.  

No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Analysis

In October 2006, the Veteran submitted a claim of entitlement, in part, for service connection for hearing loss.  In February 2007, the RO granted service connection for bilateral hearing loss and assigned a non-compensable evaluation effective from October 31, 2006.  The Veteran has disagreed with the initial disability evaluation assigned for the hearing loss.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In accordance with 38 C.F.R. § 4.86, there is an alternative rating method which may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86.  

The Board finds that an increased rating is not warranted for the service-connected bilateral hearing loss at any time during the appeal period.  

On the authorized audiological evaluation for VA in January 2007, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
60
70
LEFT
30
50
60
70

The average pure tone loss was 50 decibels in the right ear and 52.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

When 50 decibels is combined with a speech discrimination score of 100 percent under Table VI, the resulting Roman Numeral is I for the right ear.  When 52.5 decibels is combined with a speech discrimination score of 100 percent under Table VI, the resulting Roman Numeral is I for the left ear.  When Roman Numeral I is combined with Roman Numeral I under Table VII, the resulting evaluation is 0 percent which is currently assigned.

A private audiological evaluation was conducted in July 2007.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
65
70
LEFT
40
55
70
75

The average pure tone loss was 57.5 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 80 percent in the left ear.  

When 57.5 decibels is combined with a speech discrimination score of 96 percent under Table VI, the resulting Roman Numeral is II for the right ear.  When 60 decibels is combined with a speech discrimination score of 80 percent under Table VI, the resulting Roman Numeral is IV for the left ear.  When Roman Numeral II is combined with Roman Numeral IV under Table VII, the resulting evaluation is 0 percent which is currently assigned.

The results of a private audiological evaluation which was conducted in October 2009 may not be used to evaluate the Veteran's hearing loss claim as the testing did not include the results of a controlled speech discrimination test (Maryland CNC).  This examination is inadequate for ratings purposes.  38 C.F.R. § 4.85.

Private audiological testing was conducted in March 2010.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
70
90
LEFT
40
60
75
85

The average pure tone loss was 62.5 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 100 percent in the left ear.  

When 62.5 decibels is combined with a speech discrimination score of 88 percent under Table VI, the resulting Roman Numeral is III for the right ear.  When 65 decibels is combined with a speech discrimination score of 100 percent under Table VI, the resulting Roman Numeral is II for the left ear.  When Roman Numeral III is combined with Roman Numeral II under Table VII, the resulting evaluation is 0 percent which is currently assigned.

The most recent VA examination of the Veteran's hearing for compensation and pension purposes was conducted in October 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
50
60
65
LEFT
20
55
60
70

The average pure tone loss was 51.25 decibels in the right ear and 51.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.  

When 51.25 decibels is combined with a speech discrimination score of 100 percent under Table VI, the resulting Roman Numeral is I for the right ear.  When 51.25 decibels is combined with a speech discrimination score of 100 percent under Table VI, the resulting Roman Numeral is I for the left ear.  When Roman Numeral I is combined with Roman Numeral I under Table VII, the resulting evaluation is 0 percent which is currently assigned.

The Veteran does not demonstrate an exceptional pattern of hearing loss under 38 C.F.R. § 4.86 at any time during the appeal period.

Based on the above, the Board finds that a compensable evaluation is not warranted at any time during the appeal period.  

The Board has also considered the appellant's contentions to the effect that he has difficulty hearing.  Although the Board finds his statements to be credible, they do not provide sufficient evidence on which to award a higher schedular rating for hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable rating for bilateral hearing loss.

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted with respect to the appellant's hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of a claim for an increased rating).  After reviewing the record, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected bilateral hearing loss is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The record does not show, nor does the appellant contend, that he has been frequently hospitalized due to his service-connected hearing loss.  Indeed, it does not appear that he has ever been hospitalized for this disability.  Similarly, there is no probative evidence demonstrating that the appellant's service-connected hearing loss disability, in and of itself, markedly interferes with his employment, beyond that contemplated by the rating schedule.  The Veteran testified that he had retired in the 1990's, many years prior to filing the claim for service connection for hearing loss.  

The appellant's hearing loss has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by the disability.  The Board notes the findings of the VA examiner in October 2010 that the appellant's hearing loss did not have any significant effects on the Veteran's occupation or usual daily activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran is retired and there is no evidence that his service-connected hearing loss would cause marked interference with his employability beyond that already contemplated by the schedular standards.  The Board therefore finds that referral for consideration of an extra-schedular evaluation in this case is not in order.

						(CONTINUED ON NEXT PAGE)

ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


